
	
		III
		110th CONGRESS
		1st Session
		S. RES. 260
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2007
			Mr. DeMint submitted the
			 following resolution; which was referred to the
			 Committee on Rules and
			 Administration
		
		RESOLUTION
		Strengthening the point of order against
		  matters out of scope in conference reports.
	
	
		1.Out of scope matters in
			 conference reports
			(a)In
			 GeneralA point of order may be made by any Senator against any
			 item contained in a conference report that includes or consists of any matter
			 not committed to the conferees by either House. The point of order may be made
			 and disposed of separately for each item in violation of this section.
			(b)DispositionIf
			 the point of order raised against an item in a conference report under
			 subsection (a) is sustained—
				(1)the matter in
			 such conference report shall be stricken; and
				(2)when all other
			 points of order under this section have been disposed of—
					(A)the Senate shall
			 proceed to consider the question of whether the Senate should recede from its
			 amendment to the House bill, or its disagreement to the amendment of the House,
			 and concur with a further amendment, which further amendment shall consist of
			 only that portion of the conference report that has not been stricken (any
			 modification of total amounts appropriated necessary to reflect the deletion of
			 the matter struck from the conference report shall be made);
					(B)the question
			 shall be debatable; and
					(C)no further
			 amendment shall be in order.
					(c)Limitation
				(1)In
			 generalIn this section, the term matter not committed to
			 the conferees by either House shall include any item which consists of a
			 specific provision containing a specific level of funding for any specific
			 account, specific program, specific project, or specific activity, when no such
			 specific funding was provided for such specific account, specific program,
			 specific project, or specific activity in the measure originally committed to
			 the conferees by either House.
				(2)Rule
			 XXVIIIFor the purpose of rule XXVIII of the Standing Rules of
			 the Senate, the term matter not committed shall include any item
			 which consists of a specific provision containing a specific level of funding
			 for any specific account, specific program, specific project, or specific
			 activity, when no such specific funding was provided for such specific account,
			 specific program, specific project, or specific activity in the measure
			 originally committed to the conferees by either House.
				(d)Supermajority
			 Waiver and AppealThis section may be waived or suspended in the
			 Senate only by an affirmative vote of 3/5 of the Members,
			 duly chosen and sworn. An affirmative vote of 3/5 of the
			 Members of the Senate, duly chosen and sworn, shall be required in the Senate
			 to sustain an appeal of the ruling of the Chair on a point of order raised
			 under this section.
			
